Citation Nr: 1015608	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for right leg 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for right hip 
disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972, 
and from January 1975 to December 1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

As a preliminary matter, in an RO rating decision dated in 
June 1972, the Veteran was denied entitlement to service 
connection for low back disability.  Thus, the RO has 
characterized the corresponding issue on appeal as whether 
new and material evidence has been received to reopen the 
claim for service connection for low back disability.

However, the Veteran has had additional active service in 
excess of fifteen years since the June 1972 RO rating 
decision, and numerous additional service treatment records 
have been received.  The current claim for service connection 
for low back disability is a new claim, grounded on a new 
factual basis to include an additional extended period of 
active service.  New and material evidence is therefore not 
required to reopen the claim.

Accordingly, the Board has characterized the issue as 
entitlement to service connection for low back disability, as 
reflected on the title page of this decision. 

In a December 2009 decision, the Board remanded these issues 
for additional development to afford the Veteran a hearing.

In February 2010, the Veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
a low back disability, a hiatal hernia disability, a right 
leg disability and a right hip disability.  He maintains that 
he first experienced symptoms of his current low back and 
hiatal disabilities during service while he has asserted that 
the right hip and right leg disabilities are secondary to his 
back disability.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for triggering VA's duty to 
provide an examination is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Service treatment records reflect that the Veteran received 
treatment for back complaints while in service.  
Additionally, the service treatment records reflect 
complaints of chest pain while in service.  The Veteran 
testified that these complaints of chest pain were later 
identified as a hiatal hernia.

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of 
his claimed disabilities.  The Veteran's records indicate 
that he has current back, hernia, right leg and right hip 
disabilities, and his service treatment notes show complaints 
for lower back pain and chest pain. Thus, the Board finds 
that the evidence indicates that the Veteran's claimed back 
and hernia disorder may be associated with service.  
McClendon v. Nicholson, supra.  The Veteran should therefore 
be examined to determine whether or not her back and hernia 
disabilities are etiologically related to service and whether 
his claimed right leg and right hip disabilities are 
secondary to his back disability. 

The Board also notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

At his February 2010 hearing, the Veteran testified that he 
received treatment from Dr. Hal Stonecain and Dr. Henry J. 
Elsner.  These records have not yet been associated with the 
claims file.

The Board also notes that the Veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Such notice 
should be provided upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disabilities 
on appeal.  Specifically, the RO or the 
AMC should attempt to obtain new 
authorizations for private medical 
records pertaining to treatment received 
by the Veteran for low back, hip, hernia 
right hip and right leg disabilities from 
Dr. Hal Stonecain and Dr. Henry Elsner.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

Appropriate efforts must be made to 
obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the etiology of the claimed low back, 
right leg, and right hip disabilities.  
The examiner should address the following 
inquiries:

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a low back disorder which had its 
onset during service or is otherwise 
related to service.  

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether the 
Veteran has a right leg disability and if 
so, if it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's right leg disability had 
its onset during service or is related to 
service.  Further, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that the right leg disorder is 
proximately due to or was aggravated by a 
low back disability.

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether the 
Veteran has a right hip disability and if 
so, if it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's has right hip disability 
had its onset during service or is 
related to service.  Further, the 
examiner should determine whether it is 
at least as likely as not (50 percent 
probability or greater) that the right 
hip disorder is proximately due to or was 
aggravated by a low back disability.

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. The 
examiner should also request a complete 
history from the Veteran.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

4.  The Veteran also should be scheduled 
for a VA examination by a qualified 
physician to determine the etiology of 
the claimed hiatal hernia. All necessary 
tests and studies should be conducted, 
and all clinical manifestations should be 
reported in detail. 

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a hiatal hernia which had its onset 
during service or is otherwise related to 
service.  Reasons and bases should be 
provided for all conclusions. 

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


